Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@mlpmaui.com MAUI LAND & PINEAPPLE REPORTS 1st QUARTER 2014 RESULTS KAPALUA RESORT, Hawaii, April 30, 2014 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported a net loss of $0.9 million, or $(0.05) per share, for the first quarter of 2014, compared to a net loss of $1.8 million, or $(0.10) per share for the first quarter of 2013. The Company reported revenues of $2.5 million and $2.6 million during the first quarters of 2014 and 2013, respectively. The Company had no sales of real estate during the first quarters of 2014 or 2013. The Company also announced that it has extended the maturity dates of its credit facilities with both of its banks from May 1, 2014 to August 1, 2016. Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our 1st quarter 2014 operating results will be available on our Form 10-Q filed with the Securities and Exchange Commission and our website www.mauiland.com . About Maui Land & Pineapple Company, Inc. Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. # # # Page 2 MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended March 31, (in thousands except per share amounts) OPERATING REVENUES Real estate Commissions $ 83 $ 96 Leasing 1,312 1,326 Utilities 722 827 Resort amenities and other 352 380 Total Operating Revenues 2,469 2,629 OPERATING COSTS AND EXPENSES Real estate Other 305 397 Leasing 550 780 Utilities 573 555 Resort amenities and other 281 190 General and administrative 411 711 Depreciation 584 686 Pension and other postretirement expenses 141 222 Total Operating Costs and Expenses 2,845 3,541 Operating Loss ) ) Interest expense, net ) ) Loss from Continuing Operations, net of income taxes of $0 ) ) Loss from Discontinued Operations, net of income taxes of $0 ) ) NET LOSS $ ) $ ) Pension, net of income taxes of $0 146 228 COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER COMMON SHARE BASIC AND DILUTED Continuing Operations $ ) $ ) Discontinued Operations - ) Net Loss $ ) $ )
